IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,465-02


                        EX PARTE DAVID DERON JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 139216301010 IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance by fraud and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because she failed

to challenge the evidence and allowed him to plead guilty to an offense for which he was not

charged. See Avery v. State, 359 S.W.3d 230 (Tex. Crim. App. 2012).
                                                                                                    2

         The trial court has determined that trial counsel's performance was deficient and that such

deficient performance prejudiced Applicant and the State agrees. This Court has recently decided

a case with similar facts and circumstances. Ex parte Lewis, WR-83,458-01 & WR-83,458-02, __

S.W.3d __ (Tex. Crim. App. Sep. 27, 2017). Relief is granted based on the analysis enumerated in

Lewis.

         The judgment in Cause No. 321010351 in the 351st District Court of Harris County is set

aside, and Applicant is remanded to the custody of the Sheriff of Harris County to answer the charges

as set out in the indictment. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 1, 2017

Do not publish